Case: 14-11682   Date Filed: 03/30/2015   Page: 1 of 5


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-11682
                              Non-Argument Calendar
                            ________________________

                     D.C. Docket No. 5:10-cv-00418-WTH-PRL

ARISTOTLE SAMPSON,

                                                   Petitioner - Appellant,

versus

WARDEN, FCC COLEMAN - USP I,

                                                   Respondent - Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                  (March 30, 2015)

Before MARCUS, MARTIN and JULIE CARNES, Circuit Judges.

PER CURIAM:

         Aristotle Sampson, a federal prisoner proceeding pro se, was convicted of

possession of a firearm by a convicted felon and sentenced under the Armed

Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), in 1999. He brought an initial
              Case: 14-11682     Date Filed: 03/30/2015   Page: 2 of 5


motion to vacate under 28 U.S.C. § 2255 in 2000, and the district court denied it on

the merits. In 2010, Sampson filed the instant habeas corpus petition, this time

seeking relief under 28 U.S.C. § 2241.         He challenged his ACCA sentence

enhancement and asserted that the government used perjured grand jury testimony

to secure an indictment. The district court dismissed the petition on September 23,

2013, after determining that Sampson’s challenge to his ACCA enhancement failed

on the merits. It did not address whether the “savings clause” of § 2255 afforded it

jurisdiction to entertain the § 2241 petition, nor did it address Sampson’s perjured

testimony claim. Sampson moved for reconsideration on October 28, 2013, the

district court denied reconsideration in April 2014, and Sampson appealed. On

appeal, he asserts that the district court erred in its analysis of his ACCA claim and

violated Clisby v. Jones, 960 F.2d 925 (11th Cir. 1992) by not addressing his

perjured testimony claim. After careful review, we dismiss the appeal in part, and

vacate and remand it in part.

      We are obligated to inquire into subject matter jurisdiction sua sponte and

review jurisdictional issues de novo. Williams v. Chatman, 510 F.3d 1290, 1293

(11th Cir. 2007). In a habeas case, the timely filing of a notice of appeal is a

jurisdictional requirement. Bowles v. Russell, 551 U.S. 205, 209-13 (2007). We

read briefs filed by pro se litigants liberally, but issues not briefed on appeal by a




                                          2
              Case: 14-11682    Date Filed: 03/30/2015   Page: 3 of 5


pro se party are still deemed abandoned. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008).

      In a civil case, a party has 60 days from the entry of the judgment or order

appealed from to file a notice of appeal where the United States is a party to the

case. Fed.R.App.P. 4(a)(1)(B). A timely filed Fed.R.Civ.P. 59 motion, or a

Fed.R.Civ.P. 60 motion -- filed within 28 days of the relevant judgment or order --

tolls the time that a party has to file a notice of appeal.             Fed.R.App.P.

4(a)(4)(A)(iv), (v), and (vi); Fed.R.Civ.P. 59, 60. We can consider a timely appeal

from an order denying a motion for reconsideration, even if the motion was

untimely to toll the appeal period.   See Advanced Bodycare Solutions, LLC v.

Thione Int’l, Inc., 615 F.3d 1352, 1359 n.14 (11th Cir. 2010) (concluding that we

had jurisdiction to review the district court’s order on a post-judgment motion,

although the motion was untimely to toll the appeal period from the underlying

judgment).

      Because Sampson filed his post-judgment reconsideration motion more than

28 days after the judgment, it did not serve to toll the time in which he was

required to file a notice of appeal.        Fed.R.App.P. 4(a)(4)(A)(iv) and (vi).

Sampson’s April 2014 notice of appeal, therefore, was untimely to appeal the

September 23, 2013 dismissal of his § 2241 petition, and we lack jurisdiction to

review that order. See Fed.R.App.P. 4(a)(1)(B); Bowles, 551 U.S. at 209-13.


                                        3
              Case: 14-11682     Date Filed: 03/30/2015    Page: 4 of 5


Accordingly, to the extent that Sampson challenges the underlying denial of his §

2241 petition, his appeal is dismissed.

      That being said, the notice of appeal was timely as to the denial of

Sampson’s motion for reconsideration, and Sampson’s notice of appeal references

that order, so we may review arguments that Sampson raises on appeal regarding

that order. See Fed.R.App.P. 3(c)(1)(B) and 4(a)(1)(B). Moreover, Sampson’s

initial brief, construed liberally, does not abandon his challenge to the denial of his

motion for reconsideration. Timson, 518 F.3d at 874.

      However, we cannot rule on questions that the district court never had

jurisdiction to entertain. Williams v. Warden, 713 F.3d 1332, 1337 (11th Cir.

2013). We also have an obligation to consider, sua sponte, whether the district

court properly exercised jurisdiction over a case. Miccosukee Tribe of Indians of

Florida v. Kraus-Anderson Constr. Co., 607 F.3d 1268, 1272-73 (11th Cir. 2010).

      While § 2255 is the primary method of collateral attack for federal prisoners,

§ 2241 provides a limited, additional basis for habeas actions brought by federal

prisoners. See 28 U.S.C. § 2241. The “savings clause” of § 2255 opens the portal

to relief under § 2241 if “the remedy by motion is inadequate or ineffective to test

the legality of his detention.” 28 U.S.C. § 2255(e); Bryant v. Warden, FCC

Coleman-Medium, 738 F.3d 1253, 1262 (11th Cir. 2013).            Whether the savings

clause “may open the portal to a § 2241 petition” is a threshold jurisdictional


                                          4
              Case: 14-11682     Date Filed: 03/30/2015   Page: 5 of 5


question that must be decided before delving into a petitioner’s claim. Bryant, 738

F.3d at 1262; see also Williams, 713 F.3d at 1337.

      Here, as always, we have a duty to determine sua sponte whether the district

court lacked jurisdiction over the case. Miccosukee Tribe of Indians of Florida,

607 F.3d at 1272-73. As the record shows, the district court resolved Sampson’s §

2241 petition on the merits, without discussing whether the savings clause

provided it jurisdiction to entertain the petition in the first place. Whether the

savings clause “may open the portal to a § 2241 petition” is a threshold

jurisdictional question that must be decided before delving into a petitioner’s

claims. Bryant, 738 F.3d at 1262. Because the district court never established that

the savings clause gave it jurisdiction over the case, we cannot determine whether

it had jurisdiction to rule on the motion for reconsideration. Accordingly, the

district court’s order denying reconsideration is vacated, and the matter is

remanded to the district court with instructions to consider whether there was a

proper basis for exercising jurisdiction over the case.

      DISMISSED IN PART, VACATED AND REMANDED IN PART.




                                          5